Title: From Thomas Jefferson to Martha Jefferson Randolph, 28 April 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Philadelphia Apr. 28. 1793.

I am now very long without a letter from Monticello, which is always a circumstance of anxiety to me. I wish I could say that Maria was quite well. I think her better for this week past, having for that time been free from the little fevers which had harrassed her nightly.—A paper which I some time ago saw in the Richmond gazette under the signature of R.R. proved to me the existence of a rumor, which I had otherwise heard of with less certainty. It has given me great uneasiness because I know it must have made so many others unhappy, and among these Mr. Randolph and yourself. Whatever the case may be, the world is become too rational to extend to one person the acts of another. Every one at present stands on the merit or demerit of their own conduct. I am in hopes therefore that neither of you feel any uneasiness but for the pitiable victim, whether it be of error or of slander. In either case I see guilt but in one person, and not in her. For her it is the moment of trying the affection of her friends, when their commiseration and comfort become balm to her wounds. I hope you will deal them out to her in full measure, regardless of what the trifling or malignant may think or say. Never throw off the best affections of nature in the moment when they become most precious to their object; nor fear to extend your hand to save another, lest you should sink yourself. You are on firm ground: your kindnesses will help her and count in your own favor also. I shall be made very happy if you are the instruments not only of supporting the spirits of your afflicted friend under the weight bearing on them, but of preserving her in the peace and love of her friends. I hope you have already taken this resolution if it were necessary; and I have no doubt you have: yet  I wished it too much to omit mentioning it to you. I am with sincere love to Mr. Randolph & yourself, my dear Martha your’s affectionately

Th: Jefferson

